Opinión de conformidad emitida por el
Juez Asociado Se-ñor Fuster Berlingeri.
Ex post facto laws are not permissible if they infringe on what individuals have a right to know when they act. They have a right to know those matters that bear on the morality of their actions ....
But engaging in highly immoral acts in the calculated hope of getting away with them is hardly worth the protection of the law.
G.P. Fletcher
En el caso de autos nos toca resolver si la Ley Núm. 2 de 1 de enero de 1998 —que extiende de 18 a 21 años la edad de la víctima a partir de la cual comienza a transcurrir el término prescriptivo del delito de violación técnica— cons-tituye una legislación ex post facto, al aplicarse a hechos como los de este caso.
*133HH
A José O. Candelario Ayala (Candelario) se le denunció el 16 de marzo de 2004 por dos infracciones al Art. 99(a) del Código Penal de Puerto Rico, 33 L.P.R.A. sec. 4061(a), vi-gente entonces, que tipificaba los delitos de violación téc-nica y tentativa de violación. El Ministerio Público imputó al peticionario haber violado a Elizabeth Castro Pérez en-tre los meses de agosto de 1992 y diciembre de 1993, y haber intentado violarla entre junio y julio de 1992. Elizabeth Castro nació el 3 de enero de 1980, por lo cual tendría de doce a trece años de edad al momento de los hechos alegados. Tanto en 1992 como en 1993, la ley vigente en cuanto a la prescripción de los delitos referidos era la Ley Núm. 32 de 24 de mayo de 1988, que disponía un término prescriptivo de cinco años contados desde el momento en que la víctima del ataque sexual cumpliera los dieciocho años de edad, lo que ocurrió el 3 de enero de 1998.
El 1 de enero de 1998, faltando aún cinco años y dos días antes de que pudieran prescribir los delitos imputados en el caso de autos, según la legislación vigente entonces, la Asamblea Legislativa aprobó la Ley Núm. 2 de 1 de enero de 1998 (Ley Núm. 2), mediante la cual el término pres-criptivo de los delitos en cuestión continuó siendo de cinco años, pero contados a partir de haber cumplido la víctima los veintiún años de edad. Se dispuso así una extensión del término prescriptivo que aquí nos concierne.
Conforme a lo anterior, es evidente que al amparo del estatuto vigente al momento de la alegada comisión de los delitos en el caso de autos, éstos hubiesen prescrito el 3 de enero de 2003, antes de presentarse las denuncias contra Candelario. En cambio, al amparo de la enmienda dis-puesta por la referida Ley Núm. 2, los delitos aludidos no prescribirían hasta el 3 de enero de 2006, por lo que las denuncias en cuestión estarían en orden.
*134Así las cosas, el 17 de mayo de 2004, la defensa de Can-delario presentó una moción ante el foro de instancia me-diante la cual solicitó la desestimación de las denuncias. Alegó que los delitos en cuestión habían prescrito. Durante la vista celebrada el 19 de mayo de 2004, el Ministerio Público se opuso a la desestimación solicitada. Adujo que los delitos no estaban prescritos, en virtud de lo dispuesto por la referida Ley Núm. 2. Insistió el Ministerio Público en que por haberse aprobado dicha ley antes de que la víctima hubiese cumplido los dieciocho años de edad, ésta se podía aplicar retroactivamente sin que se violara la pro-hibición constitucional sobre leyes ex post facto.
El Tribunal de Primera Instancia emitió una resolución el 7 de junio de 2004 y acogió el argumento de la Fiscalía. Entendió el tribunal que la aplicación de la nueva ley no contravenía la prohibición contra leyes ex post facto por-que, al momento de su aprobación, el periodo prescriptivo de los delitos imputados a Candelario no había transcurrido.
Inconforme con el dictamen referido, la defensa de Can-delario acudió al Tribunal de Apelaciones donde, inter alia, reprodujo su argumento de orden constitucional de que la aplicación aquí de lo dispuesto en la Ley Núm. 2 violaba la prohibición contra leyes ex post facto. El Tribunal de Ape-laciones emitió una resolución el 25 de junio de 2004 y confirmó la decisión del Tribunal de Primera Instancia.
De ese dictamen Candelario acudió ante nos mediante un recurso de certiorari y una moción en auxilio de juris-dicción, y alegó lo siguiente:
Primero: Erró el Tribunal de Apelaciones al sancionar la aplicación retroactiva de un estatuto penal cuando el legisla-dor no dispuso tal cosa y cuando la ley establece su aplicación prospectiva.
Segundo: Erró el Tribunal de Apelaciones al concluir que la aplicación retroactiva de la Ley Núm. 2 no crea un estado de indefensión en el imputado, en una situación en que la ley no da aviso de su aplicación retroactiva y a la fecha de la presen-*135tación de las denuncias, el periodo prescriptivo original había caducado hacía más de un año.
Tercero: Erró el Tribunal de Apelaciones al concluir que la aplicación de la Ley Núm. 2 a este caso no viola la prohibición de leyes “ex post facto”.
El 29 de junio de 2004 acogimos las solicitudes de Can-delario y expedimos el auto de certiorari. La parte peticio-naria presentó su alegato el 30 de agosto de 2004 y el Pro-curador General presentó el suyo el 15 de noviembre de 2004. Veamos.
II
Debe atenderse, en primer lugar, la cuestión de si el legislador tuvo la intención de que la Ley Núm. 2 aplicase a casos como el de autos, es decir, a hechos ocurridos antes de ser aprobada dicha ley y que aún no habían sido diluci-dados penalmente en ese momento. Candelario alegó que la Ley Núm. 2 aplica únicamente a nuevos delitos cometi-dos después del 1 de enero de 1998, cuando dicha ley fue aprobada. Veamos.
La ley en cuestión dispone expresamente en su See. 2 lo siguiente: “Esta Ley comenzará a regir inmediatamente después de su aprobación.” 1998 (Parte 1) Leyes de Puerto Rico 5.
El claro sentido de esta disposición sobre la vigencia de la Ley Núm. 2 es que el Ministerio Público que debe ejecu-tarla y los tribunales del país que deben aplicarla, la pon-drán en vigor de inmediato con respecto a los asuntos que vengan ante su consideración a partir del 1 de enero de 1998. Ello significa claramente que la ley aplica a denun-cias o acusaciones que se presenten en los foros judiciales a partir de la fecha en que ésta comienza a regir, aunque dichas denuncias o acusaciones se refieran a hechos delic-tivos que necesariamente tienen que haber acontecido previamente. Ninguna otra interpretación cabe razonable-mente aquí, en vista del lenguaje tajante de la aludida See. *1362 de la ley. Nótese que la ley que aquí nos concierne no dispone de ningún modo que ésta regirá sólo con respecto a hechos ocurridos con posterioridad a su fecha de vigencia, como de ordinario se dispone cuando el legislador interesa establecer su carácter eminentemente prospectivo. Véase Pueblo v. Rexach Benitez, 130 D.P.R. 273, 302—303 (1992).
La interpretación anterior está avalada, además, por la naturaleza y el historial de la ley en cuestión. En su expo-sición de motivos se alude a un problema que existe “en la actualidad”, que es que los delitos sexuales contra los me-nores de edad pueden quedar impunes por no tener las víctimas o las autoridades tiempo suficiente para poner en marcha la administración de la justicia criminal. Poca ló-gica tendría que la medida esencial dispuesta por la Ley Núm. 2 para encarar dicho problema actual, que es la de ampliar, los términos para procesar la comisión de tales delitos, no incluyese los crímenes que a ese momento estu-viesen pendientes de denuncia o investigación. Más cón-sono con tal propósito es reconocer, como lo hicieron los foros a quo y el Ministerio Público, que la ley en cuestión se aprobó para cubrir no sólo los delitos futuros, sino también aquellos que aún no hubiesen prescrito en ese momento.
Es evidente, pues, que no tiene razón Candelario en cuanto a su planteamiento inicial. Aplica a su caso lo que la Ley Núm. 2 dispone.
HH 1 — I f — H
Procede entonces que se examine la cuestión medular de este caso sobre si la aplicación aquí de la referida Ley Núm. 2 constituye poner en vigor una legislación ex post facto, lo que está vedado constitucionalmente. Para ello es menester realizar un examen minucioso del historial de lo que dispone nuestra Constitución sobre este asunto y de nuestra propia jurisprudencia sobre el particular.
El Art. II, Sec. 12 de la Constitución del Estado Libre *137Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 348, dispone: “No se aprobaran leyes ex post facto ...” Esta norma constitucional tiene como antecedente en Puerto Rico la disposición que aparecía en nuestra Carta Orgánica de 1917, conocida como el Acta Jones, que como parte de la declaración de derechos contenida en su segunda sección, disponía: “No se aprobará ninguna ley ex post facto ...” Acta Jones, Documentos Históricos, See. 2, L.P.R.A., Tomo 1, ed. 1999, pág. 58.
Esta disposición del Acta Jones fue objeto de interpreta-ciones nuestras en varias ocasiones. La primera de ellas fue en The Texas Company v. Domenech, Tes., 50 D.P.R. 432, 448 (1936). Allí resolvimos escuetamente que determi-nadas enmiendas a la Ley de Rentas Internas de Puerto Rico, que establecían nuevos recargos y penalidades para ciertas violaciones de las leyes fiscales del país, no podían aplicarse a omisiones en que se haya incurrido o actos rea-lizados antes de la vigencia de dichas enmiendas, por ser estas disposiciones de naturaleza penal cuya aplicación re-troactiva estaba prohibida por la Carta Orgánica.
Luego, en Loíza Sugar Co. v. Buscaglia, Tes., 63 D.P.R. 616, 619 (1944), resolvimos que nada en nuestro ordena-miento jurídico prohibía que se aprobasen leyes civiles con efecto retroactivo. Expresamente indicamos que la prohibi-ción contra las leyes ex post facto aplicaba exclusivamente a leyes penales. De modo expreso basamos tal dictamen en lo resuelto específicamente en varias decisiones del Tribunal Supremo de Estados Unidos.
Pocos años después, adjudicamos un caso en el cual un convicto de asesinato en segundo grado apeló su sentencia condenatoria, y solicitó que se le permitiese quedar en li-bertad mientras se tramitaba su apelación. La legislación vigente al cometerse el delito por el cual había sido juzgado disponía que un convicto que prestase una fianza quedaba libre mientras su sentencia condenatoria se apelaba. Pero mientras se celebraba el juicio del peticionario, la ley refe-*138rida fue enmendada dejando a discreción del juzgador la libertad del convicto mientras éste apelaba la sentencia condenatoria. El convicto en el caso aludido impugnó el dictamen del tribunal de instancia denegando su libertad durante la apelación, aduciendo que la aplicación de la en-mienda de la ley a su caso era ex post facto. Resolvimos que no le amparaba al peticionario la garantía en cuestión, por-que el dictamen del foro a quo no afectaba un derecho del convicto, sino un privilegio. Fundamentamos nuestra opi-nión principalmente en decisiones concretas del Tribunal Supremo federal, que sostenían que “los privilegios proce-sales en casos penales estaban siempre bajo el control le-gislativo”, por lo que la legislación aprobada después de cometido el delito no violaba la prohibición contra leyes ex post facto. Ex parte Castro, 69 D.P.R. 988, 993—994 (1949).
Finalmente, meses más tarde, resolvimos dos casos po-niendo en vigor la referida garantía del Acta Jones. En Pueblo v. López, 70 D.RR. 790 (1950), el asunto ante nos giraba en torno a la votación necesaria para que un Jurado emitiese un veredicto de culpabilidad. La disposición del Código de Enjuiciamiento Criminal vigente al momento en que se cometió el delito en cuestión requería que el vere-dicto del Jurado fuese unánime. Para el tiempo en que se vio el caso, el código referido había sido enmendado para permitir una convicción por votación de tres cuartas (3/4) partes del Jurado. Resolvimos que aplicarle al acusado en dicho caso la nueva disposición sobre votación de 3/4 partes sería perjudicial al acusado, y violaría la garantía contra leyes ex post facto. En apoyo de nuestro dictamen, citamos una decisión del Tribunal Supremo de Estados Unidosi(1) y varios comentarios eruditos sobre la doctrina de ese Tribunal sobre las leyes “ex post facto” y resolvimos que no podía aplicarse el estatuto penal posterior al delito anterior, por ser perjudicial al acusado.
*139El otro caso resuelto en 1950 fue Fernández v. Rivera, Jefe del Presidio, 70 D.P.R. 900 (1950). Trataba de un acu-sado de asesinato, que fue convicto estando en vigor una disposición estatutaria que le negaba el privilegio de una sentencia suspendida a los convictos de asesinato. Sin embargo, al tiempo de la comisión del delito, la ley autorizaba la suspensión de sentencia aun para casos como el de este reo. Resolvimos que por ser perjudicial al convicto la ley más reciente, ésta no podía aplicársele porque la garantía contra leyes ex post facto lo vedaba. Nos amparamos en decisiones del Tribunal Supremo de Estados Unidos, que repudiaban que en casos penales se aplicaran leyes poste-riores a la comisión de un delito, que sean “perjudiciales” al acusado.
De la jurisprudencia reseñada antes, es claro que al mo-mento de celebrarse la Convención Constituyente de Puerto Rico, nuestras decisiones en conjunto delineaban una normativa sobre la prohibición de la Acta Jones sobre leyes ex post facto. Su esencia era que estaba proscrita la aplicación a un acusado de cualquier legislación penal aprobada después de cometido el delito que se le imputaba, si tal aplicación hacía más perjudicial para el acusado la situación jurídica que éste encaraba al momento de cometer el delito. Ello, amparado en los dictámenes del Tribunal Supremo federal sobre este asunto.
Deben destacarse dos elementos de la referida jurispru-dencia nuestra sobre la prohibición de leyes ex post facto. Uno es que hicimos valer dicha garantía con respecto a medidas que eran, cuando menos, argüiblemente procesa-les, como el estatuto relativo a la suspensión de sentencias penales, el relativo a cuál debe ser la mayoría de un Ju-rado para que pueda emitir veredictos condenatorios y el relativo a la ampliación de unas penalidades administra-tivas. El otro elemento es que prevaleció en esa jurispru-dencia una política judicial nuestra de seguir los dictáme-nes específicos del Tribunal Supremo de Estados Unidos en *140nuestras propias decisiones sobre leyes ex post facto. Esa política judicial estaba tan arraigada que incluso nos llevó a la incongruencia de resolver en Ex parte Castro, supra, que la garantía sobre leyes ex post facto no aplicaba a es-tatutos sobre “privilegios procesales”, aunque luego hici-mos valer dicha garantía precisamente en relación con es-tatutos procesales en Fernández v. Rivera, Jefe del Presidio, supra, y en Pueblo v. López, supra.
Es innegable, pues, que el rasgo más prominente de nuestra jurisprudencia sobre la garantía en contra de la aplicación de leyes ex post facto al amparo del Acta Jones fue nuestra adhesión en ella a las decisiones concretas del Tribunal Supremo federal sobre el asunto, aunque no hu-biese congruencia conceptual. Es con este trasfondo que en 1952 se incorpora a nuestra Constitución la prohibición de leyes ex post facto que aparece en la Sec. 12 de su Art. II, supra.
El sentido y alcance de la actual disposición que prohíbe las leyes ex post facto fue expuesto en el Informe de la Comisión de Carta de Derechos de la Convención Consti-tuyente:
Otro principio del derecho penal es nulla poena sine lege. De él deriva la prohibición de leyes ex post facto. Toda ley que perjudique la situación del acusado alterándola por lo que res-pecta al delito o a sus consecuencias se considera ex post facto. Tales serían aquellas que considerasen delictivo un acto te-nido por inocente en el momento de su realización, o que ha-gan a un delito más grave de lo que era al ser cometido, o que alteren la pena e impongan castigos mayores que los fijados en el momento de cometerse el delito o que modifiquen las reglas de la prueba para exigir prueba inferior a la determinada por la ley en el momento de la comisión del delito. 4 Diario de Sesiones de la Convención Constituyente 2572 (1961).
Con arreglo a lo anterior, Don José Trías Monge ha he-cho hincapié en que la referida prohibición contra las leyes “ex post facto” se limitó a reproducir lo dispuesto sobre el *141particular en la Constitución de Estados Unidos. (2) Lo mismo había indicado antes el comisionado residente y presidente de la Convención Constituyente, Don Antonio Fernós Isern, al señalar expresamente que dicha disposi-ción era igual a la conocida prohibición que aparecía en la Constitución de Estados Unidos y en las propias Constitu-ciones de la mayor parte de los estados de la Unión.(3)
En efecto, la citada explicación de lo que es una ley ex post facto, incluida en el Informe de la Comisión de Carta de Derechos de la Convención Constituyente, fue tomada textualmente de lo dictaminado por el Tribunal Supremo de Estados Unidos en el caso medular sobre este asunto Calder v. Bull, 1 L. Ed. 648 (1798), según lo acogimos no-sotros mismos en Fernández v. Rivera, Jefe del Presidio, supra, pág. 903. Evidentemente, al aprobar nuestra propia disposición constitucional para prohibir las leyes ex post facto, lo primordial que tomamos de nuestra jurispruden-cia previa a 1952 fue la arraigada adhesión de ésta a los dictámenes específicos del Tribunal Supremo federal.
Por el contundente historial anterior, estamos obligados a reconocer que lo dispuesto por nuestra propia Constitu-ción para prohibir las leyes ex post facto abarca concreta-mente lo mismo que la idéntica disposición de la Constitu-ción federal, según interpretada por el Tribunal Supremo de Estados Unidos, de la cual fue calcada. Por ello también este Tribunal debe hacer efectiva e interpretar la disposi-ción referida de nuestra Carta de Derechos de la misma forma y con el mismo grado de protección que el Tribunal Supremo de Estados Unidos interprete y aplique la refe-rida disposición de la Constitución federal. Véase R.C.A. v. Gobierno de la Capital, 91 D.P.R. 416 (1964).
Así, en efecto, lo hemos hecho una y otra vez, en nuestra *142jurisprudencia sobre el particular, posterior a la relativa al Acta Jones. De ordinario, en los casos que hemos tenido ante nos luego de aprobada nuestra Constitución —en los que hemos dilucidado concretamente el asunto de la prohi-bición constitucional de leyes ex post facto— hemos apo-yado nuestros propios dictámenes concretamente en opinio-nes específicas sobre el particular del Tribunal Supremo de Estados Unidos, tal como lo habíamos hecho antes de 1952. Véanse: Pueblo v. Miranda, 79 D.P.R. 710, 716 (1956), en el cual acudimos a Lindsey v. Washington, 301 U.S. 397 (1937), en apoyo de nuestro propio dictamen; Pueblo v. Pérez Méndez, 83 D.P.R. 539 (1961), en el que apoyamos nuestro dictamen en Duncan v. Missouri, 152 U.S. 377 (1894); Pueblo v. Mórcelo Martínez, 104 D.P.R. 20 (1975), en él apoyamos nuestro dictamen otra vez en Duncan v. Missouri, supra; Pueblo v. Lebrón González, 113 D.P.R. 81 (1982), en que nos apoyamos en Fernández v. Rivera, Jefe del Presidio, supra, y en Pueblo v. Pérez Méndez, supra, que a su vez estaban ancladas en decisiones del Tribunal Supremo federal; Pueblo v. Pizarro Solís, 129 D.P.R. 911 (1992), en el cual nos apoyamos en Colder v. Bull, supra; Pueblo v. Rexach Benitez, supra, en el cual descansamos en Colder v. Bull, supra, y en Thompson v. Utah, 170 U.S. 343 (1898); Pueblo en interés menor F.R.F., 133 D.P.R. 172 (1993), en que apoyamos nuestro dictamen, en lo perti-nente, en Collins v. Youngblood, 497 U.S. 37 (1990).
Es menester destacar un dato muy pertinente al asunto que aquí nos concierne. En toda nuestra jurisprudencia so-bre la garantía constitucional contra las leyes ex post facto siempre nos amparamos en lo decidido concretamente por el Tribunal Supremo federal, sin pararnos a dilucidar hasta el caso de autos una cuestión conceptual muy neurál-gica que ha surgido en la jurisprudencia del más alto foro judicial americano: la dicotomía de lo sustantivo vs. lo procesal. Como bien ha señalado el Prof. Ernesto L. Chiesa Aponte, en su obra Derecho procesal penal de Puerto Rico y *143Estados Unidos, Bogotá, Ed. Forum, 1992, Vol. II, Secs. 19.1 y 19.3, págs. 545 y 561, luego de aplicar por décadas la garantía federal contra leyes ex post facto en todo tipo de caso, incluyendo los que sólo planteaban cuestiones proce-sales, en 1990 el Tribunal Supremo de Estados Unidos dio un “reversazo” en Collins v. Youngblood, supra, y en efecto resolvió que la garantía federal sólo aplicaba a la ley penal substantiva y no a leyes procesales o de derecho probatorio. En nuestra jurisprudencia, en cambio, aunque amparada siempre en decisiones concretas del Tribunal Supremo americano, la problemática distinción entre lo sustantivo y lo procesal en lo referente a la garantía contra leyes ex post facto, escasamente había asomado su cabeza hasta ahora. Ello ha sido así aun en casos nuestros en los cuales el asunto en cuestión era al menos argüiblemente procesal y resolvimos que no existía una violación de la garantía constitucional contra leyes ex post facto. En tales casos de-terminamos que no aplicaba la garantía en cuestión, am-parándonos para ello en decisiones específicas del Tribunal Supremo federal, pero no mencionamos para nada la refe-rida distinción entre lo sustantivo y lo procesal. Tal fue la situación en Pueblo v. Pérez Méndez, supra, que trataba con el funcionamiento en salas de tres Jueces de este Tribunal(4) en Pueblo v. Mórcelo Martínez, supra, que trataba sobre la validez de la creación de una subdivisión apelativa del Tribunal Superior, y en Pueblo v. Lebrón González, supra, que trataba sobre la aplicación dé una regla de evidencia. Más aún, en un caso sí aplicamos la garantía referida a una situación que es cuando menos argüible-*144mente procesal pero no hicimos referencia a la distinción entre lo sustantivo y lo procesal. En Pueblo v. Pizarro Solis, supra, rechazamos aplicarle a un delincuente habitual una ley que excluía a tales delincuentes de bonificaciones por buena conducta. La ley había sido aprobada luego de haberse dictado la sentencia condenatoria del delincuente habitual en cuestión. Citando la decisión del Tribunal Supremo federal en Colder v. Bull, supra, resolvimos que aplicar retroactivamente la ley excluyendo a delincuentes habituales de las bonificaciones respecto a las penas, sería aumentar el castigo del delito luego de consumados los he-chos, lo que estaba prohibido por la garantía constitucional que prohíbe la aplicación de leyes ex post facto.
En efecto, en toda la extensa jurisprudencia en cuestión, a partir de 1952 hemos aludido brevemente a la distinción entre lo sustantivo y lo procesal respecto a la garantía en cuestión en sólo dos ocasiones. En una de ellas, en una nota al calce, en Pueblo en interés menor F.R.F., supra, lo hici-mos para señalar que es ex post facto “aquella ley procesal que afecta derechos sustantivos del acusado”', es decir, apli-camos la garantía aún a determinadas leyes procesales. La otra ocasión fue en Pueblo v. Rexach Benitez, supra, en el que sólo señalamos in passim, en una breve y escueta ora-ción, que la ley que creaba el Fiscal Especial Indepen-diente sólo incorporaba un cambio de derecho procesal que no caía bajo el ámbito de la prohibición contra las leyes ex post facto. Citamos para ello las decisiones del Tribunal Supremo federal en Colder v. Bull, supra, y Thompson v. Utah, supra, ninguna de las cuales trataba sobre la distin-ción en cuestión como tal, la que fue expresamente adop-tada por el alto foro norteamericano un siglo después.
En resumen, pues, durante siete décadas hemos re-suelto nuestros propios casos sobre la garantía referida si-guiendo siempre decisiones concretas del Tribunal Supremo de Estados Unidos. No sólo no hemos adoptado en Puerto Rico la distinción entre lo sustantivo y lo procesal *145como ese Foro la aplicó en 1990 en Collins v. Youngblood, supra, sino que hemos hecho valer la garantía ex post facto en al menos cuatro instancias que claramente involucraban leyes procesales. (5)
A todo lo anterior hay que añadir que los principales comentaristas puertorriqueños sobre este asunto destacan que Collins v. Youngblood, supra, no sólo no ha sido se-guido aquí en cuanto a la distinción referida, sino que opi-nan que dicha decisión no debe ser seguida en Puerto Rico para excluir todo el derecho procesal del ámbito de la pro-tección contra las leyes “ex post facto”. El Prof. Ernesto L. Chiesa expresamente ha señalado que la protección contra leyes ex post facto debe ser aplicada a “aspectos procesales fundamentales”. Chiesa Aponte, op. cit., págs. 560-561. La Prof. Dora Nevares-Muñiz, por su lado, entiende que un cambio en el derecho procesal no cae bajo el ámbito de la prohibición contra las leyes ex post facto, excepto cuando dicho cambio afecta adversamente al acusado. D. Nevares-Muñiz, Derecho Penal Puertorriqueño: Parte General, 4ta ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 2000, pág. 99.
Como en Puerto Rico no sólo no hemos adoptado la muy criticada distinción entre lo sustantivo y lo procesal, apli-cada en 1990 por el Tribunal Supremo federal en Collins v. Youngblood, supra, sino que, por el contrario, hemos hecho valer la garantía en cuestión aún en varios casos en mate-ria procesal, parece claro que nos hemos adherido por dé-cadas a la esclarecida corriente de pensamiento jurídico que estima que la distinción referida es en efecto muy frágil e inadecuada, como ha sido señalado reiteradamente en la crítica erudita. En efecto, la distinción entre lo sustantivo y lo procesal ha sido objeto de extensas críticas adversas, por muy diversas razones. Véanse, sólo como una muestra de *146la extensa crítica erudita: L.B. Solum, Procedural Justice, 78 (Núm. 1) So. Calif. L. Rev. 181, 215 (2004); L. Kurlan-tzick, Retroactivity: What can we Learn From The Odd Case of Michael Skakel?, 36 Conn. L. Rev. 511, 517-519 (2004); E.I. Jacobs, Is Ring Retroactive?, 103 (Núm. 7) Columbia L. Rev. 1805, 1829 (2003); R.B. Tanner, A Legislative Miracle: Revival Prosecutions And The Ex Post Facto Clauses, 50 (Núm. 1) Emory L.J. 397, 416-422 (2001); S.L. Chadwick, The Disappearing Ex Post Facto Clause and Reviving Time-Barred Prosecutions, 30 (Núm. 1) Southwestern U.L. Rev. 197 (2000); J.E. Fisch, Retroactivity And Legal Change, 110 (Núm. 5) Harv. L.Rev. 1056, 1086-1087 (1997); M.A. Ihrig, Retroactivity And Criminal Law: Procedurally Avoiding Constitutional Provisions, 30 Univ. of Tulsa L.J. 571, 591-598 (1995); M.A. Estrin, Retroactive Application of the Civil Rights- Act of 1991 to Pending Cases, 90 (Núm. 7) Mich. L.Rev. 2035, 2061-2062 (1992); D.M. Risinger, Substance and Procedure Revisited, 30 (Núm. 2) U.C.L.A. L.Rev. 189 (1982). Arm el propio Tribunal Supremo de Estados Unidos ha dicho que la distinción entre lo substantivo y lo procesal es “a logical morass”, Mistretta v. United States, 488 U.S. 361, 392 (1989), y ha reconocido que las normas de prescripción como la que aquí nos concierne pueden considerarse a la vez como nor-mas substantivas o procesales. Véase Sun Oil Co. v. Wortman, 486 U.S. 717 (1988). Es por ello que el eminente co-mentarista del derecho penal profesor Fletcher ha señalado lo siguiente, refiriéndose precisamente a la apli-cación a casos de prescripción, como es el de autos, de la distinción entre lo substantivo y lo procesal en la norma-tiva sobre la prohibición de las leyes ex post facto:
It seems as though we have a good idea of the difference between substantive rules and procedural rules. In many borderline cases, however, this distinction is hardly obvious. Take, for example, the statute of limitations .... This looks like a procedural rule, but it could be interpreted as substantive
*147.... G.P. Fletcher, Basic Concepts of Criminal Law, Oxford, Oxford University Press, 1998, pág. 10.
Debe señalarse, además, que la norma de prescripción que aquí nos concierne no puede ser considerada como una mera norma procesal que justifique por ello la inaplicabili-dad al caso de autos de la garantía constitucional contra las leyes ex post facto. La prescripción de los delitos es un asunto inherentemente ligado a la naturaleza del acto punido. Por ello, hay delitos que no prescriben nunca; otros prescriben a los diez años, a los cinco años o al año. 33 L.P.R.A. see. 3412. Más aún, el asunto de la prescripción está regido en el propio Código Penal y no en las Reglas de Procedimiento Criminal. Por estas razones y otras, muchas jurisdicciones estiman con buen sentido que las normas de prescripción son un asunto substantivo, al menos para la garantía ex post facto. Véanse: State v. Frech Funeral Home, 448 A. 2d 1037 (N.J. 1982); Rubin v. State, 390 So. 2d 322 (Fla. 1980); State v. Fogel, 492 P.2d 742 (Ariz. 1972); People v. Rehman, 396 P.2d 913 (Cal. 1964); United States v. Auto Rental Company, 187 F. Supp. 603 (Pa. 1960); McIlwain v. State, 294 S.W.2d 350 (Ark. 1956). Un juez de un Tribunal Supremo estatal ha resumido el asunto de esta manera en Christmas v. State, 700 So. 2d 262, 273 (Miss. 1997):
The theory that statutes of limitations do not affect a defendant’s substantive rights is irrational. Because any statute of limitations limits the circumstances under which guilt can be found and guarantees the accuracy and integrity of the adjudicatory process in criminal procedure, the statute operates as a substantive right for purposes of ex post facto analysis.
Véase, además, State v. Hodgson, 740 P.2d 848 (Wash. 1987), y Hanna v. Plumer, 380 U.S. 460, 471 (1965), en los cuales tanto el Tribunal Supremo de Estados Unidos como el del estado de Washington señalan que la dicotomía *148“substantivo-procesal” es poco útil porque su sentido varía dependiendo del contexto legal en que se use:
... the line between “substance” and “procedure” shifts as the legal context changes. Each implies different variables depending upon the particular problem for which it is used. (Ci-tas omitidas.)
Cuando menos, pues, se trata de una dicotomía que tiende a complicar el Derecho más que a esclarecerlo.
Es por todo lo anterior que no debe este Tribunal ampa-rarse ahora en la endeble distinción entre lo substantivo y lo procesal para resolver el importante caso de autos. Adoptar dicha distinción ahora, casi setenta años después del primero de numerosos casos en que este Tribunal pudo haberlo hecho, y cuando dicha distinción está desacredi-tada doctrinalmente, constituiría un inexplicable retroceso. Más aún, limitar la aplicación de la garantía constitucional en cuestión sólo a leyes de carácter sustan-tivo significaría imponer una restricción que no fue con-templada de modo alguno por los que formularon nuestra Constitución. No hay nada en el historial de ésta que per-mita ni siquiera suponer que la disposición que veda las leyes ex post facto tendría tal limitación.
Finalmente, no tiene mucho sentido jurídico basar nues-tro dictamen en el caso de autos en un fundamento tan controversial, endeble y desacreditado como el de la dico-tomía substantivo-procesal, cuando se puede apoyar sobre otras bases más sólidas. Veamos.
IV
De lo anterior, podemos consignar lo siguiente: primero, la clara intención de los que redactaron nuestra Constitu-ción de acoger mediante nuestra propia prohibición las de-cisiones emitidas al amparo de la Constitución federal so-bre las leyes ex post facto; segundo, nuestra propia e invariable práctica jurisprudencial de adjudicar los casos *149que llegan ante nos sobre alegadas leyes ex post facto al amparo de determinaciones específicas del Tribunal Supremo federal. En vista de ello, debemos ahora examinar brevemente una reciente decisión del más alto foro judicial norteamericano, estrechamente relacionada con el asunto que está planteado en el caso de autos y que nos sirve de ancla inicial para el principio general que lleva a la solu-ción adecuada de este caso.
En Stogner v. California, 539 U.S. 607 (2003), se cues-tionó la validez de un estatuto de California que permitía la presentación de cargos penales en casos de abusos sexuales contra menores de edad, aunque el término para procesar al imputado se hubiere extinguido, siempre y cuando el Estado iniciase la acción penal dentro de un año a partir de la querella de la víctima. El claro propósito de la legislación en cuestión era revivir determinados críme-nes de abuso sexual contra menores cuyo breve término de prescripción de tres años había transcurrido. El estatuto referido se impugnó por tratarse alegadamente de una ley ex post facto.
El Tribunal Supremo de Estados Unidos resolvió en Stogner v. California, supra, que era inconstitucional cual-quier ley que procurase extender el término prescriptivo de un estatuto penal sólo si ésta se había aprobado luego de que dicho término hubiese expirado. Expresa y reiterada-mente resolvió, en cambio, que era válida cualquier ley que procurase extender el término prescriptivo penal si ésta sólo ampliaba términos que aún no habían expirado. Se-ñaló el más alto foro judicial de Estados Unidos:
... we agree that the State’s interest in prosecuting child abuse cases is an important one. But there is also a predominating constitutional interest in forbidding the State to revive a long-forbidden prosecution. And to hold that such a law is ex post facto does not prevent the State from extending time limits for the prosecution of future offenses, or for prosecutions not yet time barred. (Enfasis suplido.) Id., pág. 632.
Así mismo, el Tribunal Supremo federal citó con apro-*150bación un dictamen del Tribunal Supremo de Pennsylvania en Commonwealth v. Duffy, 96 Pa. 506, 514 (1880), que había resuelto lo siguiente:
[I]n any case where a right to acquittal has not been absolutely acquired by the completion of the period of limitation, that period is subject to enlargement or repeal without being obnoxious to the constitutional prohibition against ex post facto laws.
Es menester enfatizar que lo señalado por el Tribunal Supremo de Estados Unidos en Stogner v. California, supra —que hemos citado aquí— había sido una normativa bien establecida en la jurisprudencia de los Tribunales Supremos estatales por mucho tiempo. No se trata, pues, de una norma de nuevo cuño. A modo de ilustración, véanse: State v. Duffy, 6 P.3d 453 (Mont. 2000); Christmas v. State, supra; State v. Fiorenzano, 690 A.2d. 857 (R.I. 1997); State v. Davenport, 536 N.W.2d 686 (N.D. 1995); State v. Martin, 643 A.2d 946 (N.H. 1994); State v. Schultzen, 522 N.W.2d. 833 (Iowa 1994); State v. Petrucelli, 592 A.2d 365 (Vt. 1991); Com. v. Johnson, 553 A.2d 897 (Pa. 1989); Andrews v. State, 392 So.2d 270 (Fia. 1980); State v. Wolfe, 247 N.W. 407 (S.D. 1933); People v. Buckner, 117 N.E. 1023 (Ill. 1917).
Asimismo, la norma aludida por el Tribunal Supremo federal en Stogner v. California, supra, ya había sido apli-cada por varios tribunales federales a quo. Véanse: U.S. v. Madia, 955 F.2d 538 (8vo Cir. 1992); United States v. Richardson, 512 F.2d 105 (3er Cir. 1975); West v. United States, 274 F.2d 885 (6to Cir. 1960); United States v. Waggener, 138 F.Supp. 107 (Col. 1956); U.S. v. Kurzenknabe, 136 F.Supp. 17 (N.J. 1955).
De hecho, una de las primeras decisiones federales en la que se validó la norma de que se puede extender legislati-vamente el periodo prescriptivo aplicable a algún delito concreto, mientras dicho periodo no haya expirado aún en el caso en cuestión, fue Falter v. United States, de Segundo *151Circuito, que fue resuelto en 1928 por el distinguido jurista Learned Hand. Este explicó sobre el particular lo si-guiente:
[I]t is one thing to revive a prosecution already dead, and another to give it a longer lease on life. The question turns upon how much violence is done to our instinctive feeling of justice and fair play. For the state to assure a man that he has become safe from its pursuit, and thereafter to withdraw its assurance, seems to most of us unfair and dishonest. But, while the chase is on, it does not shock us to have it extended beyond the time first set.... Falter v. United States, 23 F.2d 420, 425-426 (2do Cir. 1928).
De especial interés para nosotros es un dictamen, en el mismo sentido, del Tribunal de Distrito federal de Puerto Rico hace varias décadas en United States v. Vidal, 155 F. Supp. 180 (P.R. 1957). En este caso, el imputado cuestionó un estatuto federal, que ampliaba de tres a cinco años el término prescriptivo del delito por el cual se le acusaba, por ser ex post facto. El tribunal resolvió que la ley en cues-tión era válida, en vista de que fue aprobada estando aún vigente el anterior término prescriptivo. El foro federal de Puerto Rico se amparó en decisiones federales análogas emitidas por otros dos tribunales federales. Así que en nuestro propio ámbito judicial ya era conocida la norma expuesta por el Tribunal Supremo de Estados Unidos en Stogner v. California, supra y por Learned Hand en Falter v. United States, supra.
Es menester señalar que después de la decisión Stogner v. California, supra, otros foros judiciales han aplicado la normativa expuesta por el Tribunal Supremo de Estados Unidos en dicha decisión a otros casos con hechos similares a los de autos. Véase State v. Martin, 849 A.2d 138 (N.H. 2004); State v. Steele, 802 N.E.2d 1127 (Ohio 2003); People v. Robertson, 6 Cal. Rptr.3d 363 (2003).
Finalmente, debe indicarse que la normativa señalada por el Tribunal Supremo federal sobre el alcance de la pro-hibición constitucional contra las leyes ex post facto coin*152cide también con lo que antes había expuesto doctrinal-mente sobre el particular el eminente comentarista George P. Fletcher en Basic Concepts of Criminal Law, supra, págs. 7 — 24. Se trata, pues, de una normativa de hondas, antiguas y extensas raíces, con amplio y distinguido apoyo judicial y doctrinal.
Veamos entonces cómo aplica al caso de autos la expec-table norma en cuestión.
V
Según indicáramos, a la fecha en que se aprobó la Ley Núm. 2 que aquí nos concierne, los delitos luego imputados a Candelario aún no habían prescrito. Al 1 de enero de 1998 la víctima Elizabeth Castro Pérez no había cumplido todavía los dieciocho años de edad, por lo que el Ministerio Público aún tenía cinco años y dos días para presentar car-gos contra Candelario por la alegada comisión de los deli-tos de violación técnica y tentativa de violación. Al entrar en vigor de inmediato la referida Ley Núm. 2 el 1 de enero de 1998, el término prescriptivo con relación a los hechos luego imputados a Candelario se extendió válidamente hasta cinco años a partir de que la víctima cumpliese la edad de veintiún años, es decir, hasta el 3 de enero de 2006. Como la Ley Núm. 2 en cuestión tuvo el efecto de ampliar un término prescriptivo que aún no se había extinguido, dicha legislación no es ex post facto, conforme a la respeta-ble normativa reseñada antes, que por su eminente razo-nabilidad y su autoritativo sostén judicial y doctrinal de hondas y extensas raíces, debemos acoger en nuestro pro-pio ordenamiento jurídico.
VI
Finalmente, existe otro fundamento más en que se apoya nuestro dictamen aquí. Como se sabe, la prescrip-ción en el derecho penal no responde a precepto alguno de *153orden constitucional sino a un acto de gracia legislativa cuyo origen es puramente estatutario. Pueblo v. Vallone, Jr, 133 D.P.R. 427 (1993). De ordinario, pues, el Estado que fija la prescripción también puede variarla libremente. El propósito esencial de esta figura jurídica es proteger al acusado de estar expuesto a un proceso criminal por un tiempo indeterminado. Pueblo v. Oliver Frías, 118 D.P.R. 285, 291 (1987). Mediante la prescripción en el derecho penal, se le informa al imputado sobre la intención del Es-tado de procesarle, con suficiente anticipación, para que no menoscabe su oportunidad de defenderse por que la evi-dencia disponible para ello desaparezca o se oblitere por el transcurso del tiempo. Pueblo v. Tribunal Superior, 84 D.P.R. 24 (1961). No están involucrados derechos mayores que éstos. Por eso, nadie tiene derecho a invocar un tér-mino prescriptivo antes que éste en efecto haya transcu-rrido según lo dispone concretamente la legislación que lo establece.
En el caso de autos, al momento en que se presentaron las denuncias aquí, no se había consolidado aún la defensa de prescripción para el peticionario, al amparo de la única legislación sobre el particular que estaba en vigor. El peti-cionario no tenía más derechos que lo que esa legislación le otorgaba.
En virtud de todo lo anterior, es menester resolver que las denuncias presentadas contra Candelario el 16 de marzo de 2004 imputaban delitos que todavía no se habían extinguido. Procede, pues, que se confirmen los dictámenes de los foros a quo.

 La decisión citada fue posteriormente revocada en 1989. El efecto de esta revocación se discute más adelante.


 J. Trías Monge, Historia Constitucional de Puerto Rico, San Juan, Ed. U.P.R., 1982, Vol. III, pág. 197.


 A. Pernos, Original Intent in the Constitution ofP.R., 2da ed., Lexis-Nexis de Puerto Rico, 2002.


 En Pueblo v. Pérez Méndez, 83 D.P.E. 539 (1961), incluimos una cita de una antigua decisión del Tribunal Supremo de Estados Unidos, Duncan v. Missouri, 152 U.S. 377 (1894), emitida mucho antes de que ese Tribunal hubiese formulado la distinción entre lo sustantivo y lo procesal. Dicha cita aclara que la mera abolición de tribunales y la creación de otros nuevos, que no afecta derechos sustanciales de un acusado, no está dentro de la prohibición de la garantía contra leyes ex post facto. Obviamente poco tiene que ver con la distinción que excluye todo el derecho procesal del ámbito de esa garantía, que fue adoptada por el Tribunal Supremo de Estados Unidos casi cien años después del caso Duncan v. Missouri, supra.


 Debe resaltarse que en otros casos de normas procesales no hemos hecho valer la garantía ex post facto, lo que de por sí pone en relieve la fragilidad de la dicotomía substantivo-procesal.